Name: 87/203/EEC: Commission Decision of 10 March 1987 fixing the overall quantities of food aid and establishing a list of products to be supplied as aid for 1987
 Type: Decision
 Subject Matter: cooperation policy;  foodstuff
 Date Published: 1987-03-24

 Avis juridique important|31987D020387/203/EEC: Commission Decision of 10 March 1987 fixing the overall quantities of food aid and establishing a list of products to be supplied as aid for 1987 Official Journal L 080 , 24/03/1987 P. 0032 - 0033*****COMMISSION DECISION of 10 March 1987 fixing the overall quantities of food aid and establishing a list of products to be supplied as aid for 1987 (87/203/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food aid policy and food aid management (1), and in particular Article 5 thereof, Whereas, in order to implement Regulation (EEC) No 3972/86, it is necessary to determine the total quantities of each product to be supplied under the food aid operations for 1987 and to establish the products involved; Whereas the measures provided for in this Decision are in accordance with the opinion of the Food Aid Committee, HAS DECIDED AS FOLLOWS: Sole Article 1. The total quantities of each product to be supplied as food aid for 1987 to certain developing countries and certain organizations shall be as set out in Annex I hereto. 2. The products which may be considered for food aid operations shall be as set out in Annex II hereto. Done at Brussels, 10 March 1987. For the Commission Lorenzo NATALI Vice-President (1) OJ No L 370, 30. 12. 1986, p. 1. ANNEX I Quantities of food aid to be made available for 1987 - For cereals: (a) an initial instalment of 927 700 tonnes; (b) a second instalment of up to 232 300 tonnes, - For milk powder: a maximum of 94 100 tonnes, - For butteroil: a maximum of 27 300 tonnes, - For sugar: a maximum of 11 000 tonnes, - For vegetable oil (seed oil and olive oil): a maximum of 34 000 tonnes, - For other products: quantities corresponding to not more than 279 600 tonnes of cereal equivalent, - Food aid in the form of the abovementioned products intended to cover exceptional food shortages, corresponding to not more than 160 600 tonnes of cereal equivalent. ANNEX II 1.2 // // // CCT heading No // Description // // // 02.01 A II b) // Meat of bovine animals, frozen // // // ex 02.06 C I a) // Meat of bovine animals, salted, in brine, dried or smoked // // // 03.02 // Fish, dried, salted or in brine; smoked fish, whether or not cooked before or during the smoking process // // // 04.02 A II and B I // Milk and cream, in powder or granules // // // ex 04.03 // Butteroil (as defined in Annex III to Regulation (EEC) No 1354/83 (1)) // // // 07.05 // Dried leguminous vegetables, shelled, whether or not skinned or split // // // 08.04 B // Dried grapes // // // ex Chapter 10 (ex 10.01 to 10.07) // Cereals // // // 11.01 // Cereal flours // // // ex 11.02 // Cereal groats and cereal meal; other worked cereal grains (for example, rolled, flaked, polished, pearled or kibbled but not further prepared), except rice falling within heading No 10.06 // // // 11.04 A // Flour of the dried leguminous vegetables falling within heading No 07.05 // // // 15.07 A // Olive oil // // // 15.07 D II // Fixed vegetable oils, fluid or solid, crude, refined or purified (other than olive oil, China-wood and oitica oils, myrtle wax and Japan wax, castor oil and other oils for technical or industrial uses other than the manufacture of foodstuffs for human consumption) // // // ex 16.02 B III b) // Prepared or preserved meat // // // ex 16.04 D, E and F // Sardines, tuna, mackerel and anchovies // 16.04 G // Other // // // 17.01 A and B // Beet sugar and cane sugar, in solid form // // // 19.02 // Food preparations of flour, meal, etc. // // // ex 19.03 // Macaroni, spaghetti and similar products // // // 19.08 B // Biscuits // // // 20.02 C // Vegetables prepared or preserved otherwise than by vinegar or acetic acid. Tomatoes // // // 21.07 G // Food preparations not specified // // (1) OJ No L 142, 1. 6. 1983, p. 1.